Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page1of14 PagelD 340

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
SAMUEL SAN MIGUEL, §
5
Plaintiff, §
§ CIVIL ACTION NO, 5:20-CV-041-BQ
v. §
§
JOHN COCHRAN, ef al., §
§
Defendants. 8

REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

Before the Court is Defendant Taylor Caldwell’s “Motion to Dismiss Pursuant to Federal
Rule of Civil Procedure 12(b)(6).” ECF No. 6. For the reasons stated herein, the undersigned
United States Magistrate Judge recommends that the United States District Court GRANT
Defendant Caldwell’s Motion to Dismiss.

fs Procedural History

Plaintiff San Miguel initially filed this action in state court alleging violations of his
constitutional rights by Defendants Texas Tech University Health Sciences Center (Texas Tech),
Marsha McLane, Michael Searcy, Racheal Kingston, Chris Salinas, John Cochran, Cynthia
Jumper, Taylor Caldwell, Joanne Castro, Cortney Bearden, and Debra Keesee. Compl. 13-15,
ECF No. 1-3.! Defendant John Cochran removed this case under 28 U.S.C. §§ 1331 and 1441(a)
(civil action over which a federal district court would have original jurisdiction, i.e., federal
question jurisdiction) from the 154th Judicial District Court of Lamb County, Texas, to this Court

on February 21, 2020, with the consent of Defendants McLane, Searcy, Kingston, Salinas, Castro,

 

' Page citations to San Miguel’s pleadings refer to the electronic page number assigned by the Court’s electronic filing
system.
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 2of14 PagelD 341

and Keesee.* ECF No. 1, at 2-3. On March 2, 2020, Defendant Caldwell filed her Motion to
Dismiss. ECF No. 6. One day later, San Miguel filed a motion seeking entry of default judgment
against Defendants Caldwell and Texas Tech. ECF No. 7. On March 27, 2020, San Miguel filed
a response to Caldwell’s Motion to Dismiss. ECF No. 11.

IL Standard of Review

To survive a Rule 12(b)(6) motion, a plaintiff must allege sufficient facts “to state a claim
to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see
Colony Ins. Co. v. Peachtree Constr., Ltd., 647 F.3d 248, 252 (Sth Cir. 2011). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). In considering 12(b)(6) motions, courts must accept well-pleaded facts (not mere
conclusory allegations) as true and view them in the light most favorable to the plaintiff. Twombly,
550 U.S, at 555 (explaining that a plaintiff must provide “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do”); Snow Ingredients, Inc. v.
SnoWizard, Inc., 833 F.3d 512, 520 (Sth Cir. 2016) (quoting /gbal, 556 U.S. at 678) (stating that
courts accept all well-pleaded facts as true, but “‘[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements’ cannot establish facial plausibility”).

 

? The removal was procedurally defective because Defendant Caldwell, who had been properly served at the time of
removal, did not consent. See 28 U.S.C. § 1446(b)(2)(A) (‘When a civil action is removed solely under section
1441(a)}, all defendants who have been properly joined and served must join in or consent to the removal of the
action.”). That defect is of no consequence, however, because San Miguel did not file a motion to remand within
thirty days of the Notice of Removal. See 28 U.S.C. § 1447(c) (‘A motion to remand the case on the basis of any
defect other than lack of subject matter jurisdiction must be made within 30 days after the filing of the notice of
removal under section 1446(a).”); see also Honey Holdings I, Lid. v. Alfred L. Wolff, Inc., 81 F. Supp. 3d 543, 554
(S.D. Tex, 2015) (citing 28 U.S.C. § 1447(c)).

3 Of even date herewith, the undersigned has submitted a Report and Recommendation to the United States District
Judge recommending denial of San Miguel’s “Motion (Request) for Entry of Default Judgment” as to Defendants
Caldwell and Texas Tech, as well as dismissal of San Miguel’s claims against Texas Tech.
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 3o0f14 PagelD 342

A court need only determine whether the plaintiff has stated a legally cognizable claim; it
does not evaluate whether the plaintiff is ultimately likely to prevail. See United States ex rel.
Riley v. St. Luke's Episcopal Hosp., 355 F.3d 370, 376 (Sth Cir. 2004). “The court may dismiss a
claim when it is clear that the plaintiff can prove no set of facts in support of his claim that would
entitle him to relief.’ Jones v. Greninger, 188 F.3d 322, 324 (Sth Cir. 1999) (citing Fee v.
Herndon, 900 F.2d 804, 807 (Sth Cir. 1990)).

WI. Background
A, San Miguel’s Claims

San Miguel indicates that he is asserting nine legal claims in his Complaint—Defendant
Caldwell is nominally named as a Defendant in each of them. Compl. 26-28, 30. San Miguel
seeks both monetary damages and injunctive relief. Jd. at29-30. The undersigned will first outline
the broad claims San Miguel raises and then examine the allegations as they pertain specifically to
Defendant Caldwell. 4

San Miguel is a civilly committed sexually violent predator housed at the Bill Clayton
Detention Center, also known as the Texas Civil Commitment Center (TCCC), in Littlefield,
Texas. Jd. at 13, 16. He has been housed in TCCC since September 2015. /d. at 16. The TCCC
is operated by the Texas Civil Commitment Office (TCCO). Jd. Per San Miguel’s Complaint,
Defendant Caldwell is a Project Manager for either Texas Tech or TCCC° and is “responsible for

the constitutional standard of medical care provided to the TCCC patients, as well as ensuring that

 

4 San Miguel’s response demonstrates that his claims against Defendant Caldwell are primarily, if not exclusively,
associated with his allegations of inadequate dental care. See ECF No. 11, at 4-6. Further, Defendant Caldwell is
only specifically named in those allegations pertaining to San Miguel’s dental care. Compl. 19.

> In his Complaint, San Miguel first names Taylor Caldwell as a Defendant and describes her as the “TTU, Project
Manager” (/d. at 14) and then later claims that she is the “TCCC Project Manager.” /d. at 17. In Defendant Caldwell’s
Motion to Dismiss, she states that she is “currently employed by Texas Tech University Health Sciences Center,” but
does not specify her role. ECF No. 6, at 2.
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 4of14 PagelD 343

plaintiff receives the medical/psychiatric/dental care he needs and is entitled to.” Jd at 14, 17.
San Miguel states that he is suing Defendant Caldwell in her individual and official capacities. Id.
at 14.

San Miguel’s first and second claims allege that he has been denied an adequate diet
during his time at TCCC and that he has been denied care packages from his family for twenty
months. /d. at 17-19. He asserts that he lost twelve pounds between May and August 2019 and
further argues that the denial of care packages violates his rights because the denial is a form of
punishment for refusing to take a polygraph exam. Jd. at 18-19.

The third and fourth claims in San Miguel’s Complaint relate to dental care, as San Miguel
avers that he had a chipped tooth upon entering TCCC in September 2015 and has been denied a
cap or filling for the tooth since his arrival. /d at 19. According to San Miguel, he has seen a
dentist twice since 2015, and the dentist told him the tooth needs to be repaired or it will lead to
permanent damage and eventual loss of the tooth. /d. San Miguel further asserts, however, that
TCCC refuses to pay for his dental care, instead requiring that San Miguel pay for his dental work.
Id. at 19-20.

Claims five through nine relate to his psychiatric medical care and medications, which he
alleges he has not received for various reasons. /d. at 20-26. Specifically, San Miguel alleges that
in September 2019, when Texas Tech took control of mental health care at TCCC, TCCC’s policies
changed and he no longer received adequate psychiatric care. Jd. at 20-21. San Miguel avers that
in November 2019, Defendants Keesee and Bearden “suddenly stopped providing him his
antipsychotic psychiatric medication Seroquel, which he had been taking for 2 [and a half] years,”
causing him to experience withdrawal symptoms until the medication resumed a week later. Jd.

at 21. San Miguel further asserts Defendant Keesee thereafter denied him his Wellbutrin
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page5of14 PagelD 344

medication. Jd. at 21-23. According to San Miguel, Defendants Keesee and Bearden stopped his
medications because blood tests showed the medications either were not present in his blood or
existed at very low levels, which he claims was a fabrication. Jd at 21-22. San Miguel claims
that Defendants regularly ignored his requests for medical attention in November 2019. Jd. at 22—
24. San Miguel avers that for fifteen days, he “was left to endure the withdrawal effects that the
Warning Label of the Medication warns about.” Jd. at 25. San Miguel states that TCCC officials
later provided him with 3mg of melatonin and 50mg of crushed Zoloft from November 26 through
December 30, 2019, in an effort to help him sleep, but he claims this was ineffective. /d. at 25—
26. Finally, San Miguel alleges that on December 30, 2019, Defendant Bearden saw him via a
TeleMed consultation but that, after he told Defendant Bearden he filed a grievance against her,
she ended the consultation. /d. at 26. According to San Miguel’s Complaint, Defendants have
deprived him of “any antipsychotic, psychotropic, medicine at all, completely denied medical
treatment for his serious need[s].” Jd.

San Miguel’s Complaint consists of nineteen pages. See ECF No. 1-3, at 13-31. Across
those nineteen pages, Defendant Caldwell’s name appears only a handful of times. See id. at 14—
15, 17, 19, 30. San Miguel initially names Caldwell as a Defendant, states her position/title,
indicates that she is sued in her individual and official capacities, and provides an address at which
she may be served. Jd. at 14-15. The second mention of Caldwell conclusorily states that she is
the “TCCC Project Manager [and] is legally responsible for the constitutional standard of medical

care provided to the TCCC patients, as well as ensuring that plaintiff receives the
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 6of14 PagelD 345

medical/psychiatric/dental care he needs and is entitled to.”° Jd. at 17. The third time Caldwell’s
name arises is when San Miguel alleges that:

A TDC prison inmate, may receive ‘teeth cleanings’ teeth/ cavity fillings, and

dental maintenance checkups, yet TCCO/TCCC/MTC/TTU (defendants) deny this

dental care to San Miguel. Defendants Kingston, Salinas, Cochran, Jumper,

Caldwell, and Castro have each denied Plaintiff this dental care for the entire time

they have been employed or contracted with the TCCC. MTC/TTU have denied

[San Miguel] this care [sic] dental care since May 2019.
Id. at 19. Finally, Caldwell is specifically named in San Miguel’s prayers for relief, albeit again
as a nominal Defendant in reference to all nine claims. Jd.

B. Defendant Caldwell’s Motion to Dismiss

Defendant Caldwell filed her Motion to Dismiss under Rule 12(b)(6) on March 2, 2020,
setting forth three arguments in favor of dismissing San Miguel’s claims. ECF No. 6, First,
Defendant Caldwell notes that San Miguel seeks, among other things, monetary damages against
Defendant Caldwell in her official capacity and argues that such claims are barred by both the
Eleventh Amendment and § 1983. Jd. at 3.’ Second, Defendant Caldwell states that San Miguel’s
Complaint does not adequately allege deliberate indifference on her part with regard to his dental
claims because he only makes conclusory allegations “asserting that Defendant Caldwell violated
his Eighth Amendment rights relating to dental care” and that Caldwell and other Defendants
“have each denied [San Miguel] dental care... since May 2019.” Jd. at 4-5 (quoting ECF No. 1-
3, at 19). Defendant Caldwell points out that no specific allegations of wrongdoing are directed

to her actions, and that she is simply grouped in with other Defendants. Jd at 5. Finally, Defendant

Caldwell argues that San Miguel has not stated a claim under the Fourteenth Amendment because

 

® San Miguel makes almost identical assertions regarding the duties of Defendants Salinas, Cochran, Jumper, and
Castro. See Compl. 17.

7 Defendant Caldwell’s motion is not separately paginated. As such, citations to Defendant Caldwell’s motion refer
to the page numbers assigned by the Court’s electronic filing system.
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 7of14 PagelD 346

the allegations set forth do not demonstrate conduct “so egregious, so outrageous, that it may fairly
be said to shock the contemporary conscience.” Jd. at 5—6 (quoting Morris v. Dearborne, 181 F.3d
657, 668 (Sth Cir. 1999)).
C. San Miguel’s Response

San Miguel filed his response to Defendant Caldwell’s motion March 27, 2020,
acknowledging that the Eleventh Amendment and § 1983 bar him from pursuing monetary
damages against Defendant Caldwell in her official capacity. ECF No. 11, at 3. He notes,
however, that he has also sued Defendant Caldwell in her individual capacity and that he seeks
injunctive relief against her in her official capacity. /d. Further, San Miguel argues that he has
alleged Defendant Caldwell’s personal involvement in these events (particularly with regard to his
dental care) such that she is liable as a supervisory official because she “implement[ed]
unconstitutional policies that causally result[ed] in [his] injur[ies].” Jd at 4 (quoting Mouille v.
City of Live Oak, 977 F.2d 924, 929 (Sth Cir. 1992) (internal emphasis omitted)). San Miguel
conclusorily asserts that “the Project Manager of the Medical Dept. [is] responsible for the Policy,
function, management, and provision of medical care the Patients at [TCCC] are subjected to.” Jd.
at 6. San Miguel dedicates a significant portion of his response to arguing that the Court should
apply the professional judgment standard announced in Youngberg v. Romeo, 457 U.S. 307 (1982),
rather than the Eighth Amendment deliberate indifference standard, to his claims concerning the
adequacy of medical care.’ Jd. at 6-13. San Miguel also opposes Defendant Caldwell’s reference
to a standard requiring that an official’s actions “shock the conscience” to establish a violation of

the Fourteenth Amendment. /d at 13-16.

 

® The Court need not resolve this issue to properly analyze Defendant Caldwell’s motion. San Miguel’s claims should
be dismissed for failing to allege personal involvement by Defendant Caldwell and for being too vague to state a claim
with respect to any assertion that she implemented an unconstitutional policy.
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 8of14 PagelD 347

IV. Discussion
The undersigned first addresses Defendant Caldwell’s asserted official capacity immunity
from monetary damages, and then reviews the claims where Caldwell is only nominally named as
a Defendant. The Report and Recommendation concludes by examining claims three and four,
i.e., the alleged unconstitutional deprivation of dental care.

A. The District Court should dismiss San Miguel’s claims for monetary damages against
Defendant Caldwell in her official capacity because she is immune from such claims.

San Miguel’s Complaint states that he seeks $390,000 in monetary damages from
Defendant Caldwell—jointly and severally with other named Defendants. ECF No. 1-3, at 29.
San Miguel has sued Caldwell in both her individual and official capacities. Jd at 17. It is well
established that suits against state officials for monetary damages are barred by state sovereign
immunity and Eleventh Amendment immunity. See Almond v. Tarver, 468 F. Supp. 2d 886, 892—
95 (E.D. Tex. 2006) (collecting authorities and holding that claim against state official in his
official capacity was barred by sovereign and Eleventh Amendment immunities). As such, any
claim for monetary damages against Caldwell in her official capacity must be dismissed.

B. The District Court should dismiss claims one, two, five, six, seven, eight, and nine of
San Miguel’s Complaint, insofar as they relate to Taylor Caldwell, because San
Miguel only nominally names her as a Defendant and alleges no facts supporting a
finding of constitutionally impermissible conduct.

San Miguel’s Complaint, in its prayer for relief, seeks monetary damages from Defendant
Caldwell with respect to all nine claims alleged. See Compl. 30. Thus, San Miguel has presumably
named Caldwell as a Defendant to all nine claims. But San Miguel does not allege a single fact

with respect to claims one, two, five, six, seven, eight, or nine that connect Defendant Caldwell to

the alleged constitutional violations. See id. at 17-26. At most, he lumps Defendant Caldwell in
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page9of14 PagelD 348

with all of the other Defendants, generally accusing them of violating his rights but not specifying
what Defendant Caldwell did that violated the Constitution.

“Personal involvement is an essential element of a civil rights cause of action.” Thompson
v. Steele, 709 F.2d 381, 382 (Sth Cir. 1983). Vague and non-specific allegations of wrongdoing
are insufficient to support a § 1983 claim. See Sias v. Louisiana, 146 F. App’x 719, 720 (Sth Cir.
2005) (holding that vague and conclusory allegations provide an insufficient basis for stating a
§ 1983 claim); Richards vy. Johnson, 115 F. App’x 677, 678 (Sth Cir. 2004) (same); Lloyd v. Jones,
CASE NO. 9:18-CV-211, 2019 WL 4786874, at *6 (E.D. Tex. Sept. 10, 2019) (quoting In re Great
Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (Sth Cir. 2010)) (“The Court does not accept
as true ‘conclusory allegations, unwarranted factual inferences, or legal conclusions.’”), R. & R.
adopted by 2019 WL 4747850 (E.D. Tex. Sept. 27, 2019). In evaluating the sufficiency of a
complaint, courts accept well-pleaded factual allegations as true, but do not credit conclusory
allegations or assertions that merely restate the legal elements of a claim. Chhim v. Univ. of Tex.
at Austin, 836 F.3d 467, 469 (5th Cir. 2016). And while courts hold pro se plaintiffs to a more
lenient standard than lawyers when analyzing complaints, such plaintiffs must nevertheless plead
factual allegations that raise the right to relief above a speculative level. /d. (citing Taylor v. Books
A Million, Inc., 296 F.3d 376, 378 (Sth Cir. 2002)).

Here, San Miguel’s allegations do not even reach the level of vague and conclusory in
relation to Defendant Caldwell; they are practically non-existent with respect to claims one, two,
five, six, seven, eight and nine. As such, the District Court should dismiss those claims insofar as

Defendant Caldwell is named as a Defendant therein.
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 10o0f14 PagelD 349

C. The District Court should dismiss claims three and four of San Miguel’s Complaint
because he does not allege personal involvement or implementation of an
unconstitutional policy by Defendant Caldwell.

Claim three is premised on allegations that: (1) San Miguel has a tooth that has been
chipped since September 2015; and (2) a dentist has determined it requires a filling to repair or he
risks losing the tooth.? Compl. 19. He asserts that Defendants McLane and Searcy have denied
him such treatment, and that Searcy has specifically told him that TCCC is “not gonna pay to fix
it.” Jd. San Miguel further claims that “Defendants also deny San Miguel teeth cleanings, or any
type of dental checkups of any kind.” /d. San Miguel then compares his dental care while housed
at TCCC to that provided while he was an inmate in the Texas Department of Criminal Justice
(TDCJ), averring that his treatment at TCCC is “worse” than what he received in TDCJ. Id.
Finally, San Miguel states, “Defendants Kingston, Salinas, Cochran, Jumper, Caldwell, and Castro
have each denied Plaintiff this dental care for the entire time they have been employed or
contracted with the TCCC.” Jd.

As to claim four, San Miguel alleges that “Defendants expect San Miguel to pay for his
own dental care, yet he is completely deprived of his liberty and forced to remain indigent at the
TCCC as he cannot seek gainful employment.” Jd. at 20. San Miguel then references a grievance
response attached to his Complaint, answered by “A. Maldonado,” stating that “Texas Tech does
not provide Dental Care. Submit a Communication to Captain Pierce, stating where and what you
need specifically done. MTC will schedule Self Pay appointments. Texas Tech provides
Emergency dental care only.” Jad.; ECF No. 1-3, at 64.

Caldwell argues in response that San Miguel has not set forth any specific allegations of

wrongdoing by Caldwell because he only generally groups Caldwell in with other Defendants who

 

° San Miguel does not specify when the dentist made this determination.

10
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 11o0f14 PagelD 350

he vaguely claims have “each denied Plaintiff... dental care . . . since May 2019.” ECF No. 6, at
4-5 (quoting Compl. 19). San Miguel responds by arguing that TCCC has a policy of denying
dental care and that the “Facility Administrator of a clinical treatment facility and the Project
Manager of the Medical Dept. are responsible for the Policy, function, management, and provision
of medical care the Patients at the facility are subjected to.” ECF No. 11, at 5-6. Thus, it appears
that San Miguel seeks to hold Defendant Caldwell liable on the theory that she is liable in a
supervisory capacity.

A supervisory official is not liable for the acts of her subordinates unless: (1) she
affirmatively participated in an act that caused a constitutional deprivation, or (2) she implemented
an unconstitutional policy that resulted in injury to the plaintiff. Mouille, 977 F.2d at 929 (citing
Thompkins v. Belt, 828 F.2d 298, 303 (Sth Cir. 1987)). A plaintiff must sufficiently allege facts
showing either personal involvement or implementation of an unconstitutional policy to make a
supervisor responsible under § 1983, as supervisors “are not liable for the actions of their
subordinates on any theory of vicarious liability.” Thompkins, 828 F.2d at 303. As noted above,
vague or non-specific allegations of wrongdoing will not suffice to state a claim. Sias, 146 F.
App’x at 720; see Jolly v. Klein, 923 F. Supp. 931, 943 (S.D. Tex. 1996) (“To state a cause of
action under § 1983, the plaintiff must allege facts reflecting the defendants’ participation in the
alleged wrong, specifying the personal involvement of each defendant .... To prevail against a
supervisory official, the plaintiff must demonstrate that the official’s act, or failure to act, either
caused or was the moving force in causing the plaintiff's harm.”).

San Miguel falls short of sufficiently alleging personal involvement. Here, the only aspect
of San Miguel’s assertions that pertain to Caldwell’s purported actions is that she, along with five

other Defendants, “denied” San Miguel access to dental care. Compl. 19. San Miguel does not

11
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 12o0f14 PagelD 351

explain how Defendant Caldwell denied dental care that San Miguel says he needs. In fact, per
San Miguel’s Complaint, the only person who seems to have explicitly taken action to deny dental
care is Defendant Searcy, who allegedly told San Miguel that TCCC would not pay to fix his teeth.
Id. Other than his conclusory statement that Defendant Caldwell “denied” him access to dental
care, San Miguel sets forth no factual allegations that, if true, would “allow/[] the court to draw the
reasonable inference” (/gbal, 556 U.S. at 678) that Defendant Caldwell was personally involved
in the decision to deny him dental care.

Insofar as San Miguel asserts Defendant Caldwell “implemented an unconstitutional
policy” (ECF No. 11, at 4), this claim fails for similar reasons. At no point in his Complaint does
San Miguel allege that Defendant Caldwell implemented any policy, let alone that she
implemented rhis policy related to dental care. San Miguel merely asserts that she is the “TCCC
Project Manager [and] is legally responsible for the constitutional standard of medical care
provided to the TCCC patients, as well as ensuring that plaintiff receives the
medical/psychiatric/dental care he needs and is entitled to.”'° Id, at 17. In his response to the
Motion to Dismiss, San Miguel conclusorily states: “The Facility Administrator of a clinical
treatment facility and the Project Manager of the Medical Dept. are responsible for the Policy,
function, management, and provision of medical care the Patients at the facility are subjected to.”""
ECF No, 11, at 6. Even if the Court were to accept this statement as true and incorporate it into

San Miguel’s Complaint, it would not cure the fundamental defect requiring dismissal of San

Miguel’s claim: He has not alleged with any degree of specificity that Defendant Caldwell

 

'© As discussed in a prior footnote, San Miguel is inconsistent in his allegations regarding whether Defendant Caldwell
is employed by Texas Tech or TCCC; Defendant Caldwell states that she is employed by Texas Tech but does not
state her position, role, or duties. See supran.5.

' The “Facility Administrator” to which San Miguel refers is Defendant John Cochran, whose motion San Miguel
also responded to with this filing.

12
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 130f14 PagelD 352

implemented the policy that he claims is the source of the alleged constitutional violations. There
are no factual allegations in San Miguel’s Complaint that, if taken as true, would support a claim
against Defendant Caldwell. San Miguel has simply named every person with a title that he thinks
might have some policymaking role, Defendant Caldwell among them, and claims that they should
be held liable. See Compl. 19 (alleging that “Defendants Kingston, Salinas, Cochran, Jumper,
Caldwell, and Castro have each denied Plaintiff this dental care for the entire time they have been
employed or contracted with the TCCC”).'* His claims are supported by nothing more than naked,
conclusory assertions of responsibility without any factual support. Such vague and conclusory
statements do not warrant a presumption of truth nor do they state a claim. See /gbal, 556 U.S. at
679 (“[PJleadings that ... are no more than conclusions . . . are not entitled to the assumption of
truth. While legal conclusions can provide the framework of a complaint, they must be supported
by factual allegations.”). As such, the District Court should dismiss San Miguel’s claims that
Defendant Caldwell denied him dental treatment or otherwise implemented a policy that led to the
denial of dental treatment. See Reagan v. Burns, Civil Action No. 3:16-CV-2590-G-BH, 2019 WL
6733023, at *16 (N.D. Tex. Oct. 30, 2019) (recommending dismissal of prisoner’s diet-based
claims as conclusory and therefore insufficient to state a claim), R. & R. adopted by 2019 WL
6729085 (N.D. Tex. Dec. 10, 2019); Wade y. Travis Middle Sch, , No. 3:11-CV-0276-G (BK), 2011
WL 3880481, at *4 (N.D. Tex. Aug. 9, 2011) (recommending dismissal of § 1983 claims alleging
discrimination because they were vague and conclusory), Rk. & R. adopted by 2011 WL 3897855

(N.D. Tex. Sept. 1, 2011).

 

'2 Per San Miguel’s Complaint, Defendant Kingston is the “TCCO/TCCC Unit Manager,” Defendant Salinas is “San
Miguel’s TCCO Case Manager,” Defendant Cochran is “MTC regent [sic] 3 Director/TCCC Facility Administrator,”
Defendant Jumper is Texas Tech’s “Vice President-Health Policy & Special Health Initiatives Managed Care,”
Defendant Caldwell is a “TCCC Project Manager,” and Defendant Castro is a “TCCC Primary Care Provider.”
Compl. 17. With respect to each Defendant, San Miguel asserts that they are “legally responsible for the constitutional
standard of medical care” he receives, or some variation thereof. /d.

13
Case 5:20-cv-00041-BQ Document 30 Filed 09/11/20 Page 14o0f14 PagelD 353

V. Conclusion
For these reasons, the undersigned recommends that the United States District Judge
GRANT Defendant Taylor Caldwell’s “Motion to Dismiss Pursuant to Federal Rule of Civil

Procedure 12(b)(6)” (ECF No. 6) and DISMISS WITH PREJUDICE Plaintiff Samuel San

Miguel’s claims against Defendant Caldwell.

VI. Right to Object

A copy of this Report and Recommendation shall be served on all parties in the manner
provided by law. Any party who objects to any part of this Report and Recommendation must file
specific written objections within fourteen days after being served with a copy. See 28 U.S.C.
§ 636(b)(1) (2017); Fed. R. Civ. P. 72(b). To be specific, an objection must identify the specific
finding or recommendation to which objection is made, state the basis for the objection, and
specify the place in the magistrate judge’s Report and Recommendation where the disputed
determination is found. An objection that merely incorporates by reference or refers to the briefing
before the magistrate judge is not specific. Failure to file specific written objections will bar the
aggrieved party from appealing the factual findings and legal conclusions of the magistrate judge
that are accepted or adopted by the district court, except upon grounds of plain error. See Douglass

y. United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (Sth Cir. 1996).

Dated: September _/[ | , 2020. /} {3

D. GORDON BRYANT,
UNITED STATES MA: erRAae JUDGE

 

14
